DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claims 1, 15, and 19, the closest reference to Ernst (US 6402707) disclose the method and system for real time intra-orally acquiring and registering three-dimensional measurements and images of intra-oral objects and features. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1, 15, and 19.
Regarding claim 1,
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “a processing unit operatively connected to the intraoral scanner and to the display, the processing unit to: receive the intraoral scan data and the viewfinder images from the intraoral scanner; generate a three-dimensional (3D) digital model of the intraoral cavity using the intraoral scan data; output the 3D digital model to the display; output the viewfinder images to the display; determine which portions of the intraoral cavity have been scanned based on at least one of the intraoral scan data or the viewfinder images; determine a current field of view of the intraoral scanner based on at least one of most recent intraoral scan data from 
Regarding claim 15,
None of the cited prior arts discloses the claimed computer readable storage medium of independent claim 15, in particular having the limitation of “instructions that, when executed by a processing unit of a system for scanning intraoral cavities, causes the processing unit to perform operations comprising: receiving intraoral scan data and viewfinder images of an intraoral object from an intraoral scanner; generating a three-dimensional (3D) digital model of the intraoral object using the intraoral scan data; outputting the 3D digital model to a display; outputting the viewfinder images to the display; determining which portions of the intraoral object have been scanned based on at least one of the intraoral scan data or the viewfinder images; determining a current field of view of the intraoral scanner based on at least one of most recent intraoral scan data from the intraoral scan data or a most recent viewfinder image from the viewfinder images; determining, based on the current field of view and the determined portions of the intraoral object that have been scanned, a visual indicator that provides guidance for positioning and orienting the field of view of the intraoral scanner; and -22-outputting the visual indicator to the display”.
Regarding claim 19,


4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828